         Case 2:21-cv-00881-GBW Document 9 Filed 09/16/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



PAUL MARK DE LA O JR.,

       Plaintiff,

v.                                                      Civ. No. 21-881 GBW

FEDERAL COMMUNICATIONS
COMMISSION,

       Defendant.

 MEMORANDUM OPINION AND ORDER GRANTING MOTION TO PROCEED
    IN FORMA PAUPERIS AND ORDER FOR AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff's Civil Rights

Complaint Pursuant to 42 U.S.C. § 1983 (doc. 1) ("Complaint"), filed September 7, 2021,

and Plaintiff's Application to Proceed in District Court Without Prepaying Fees or Costs

(doc. 4) ("Application"), filed September 7, 2021.

Application to Proceed In Forma Pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that

the Court may authorize the commencement of any suit without prepayment of fees by

a person who submits an affidavit that includes a statement of all assets the person

possesses and that the person is unable to pay such fees.

       When a district court receives an application for leave to proceed in forma
       pauperis, it should examine the papers and determine if the requirements
       of [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted.
         Case 2:21-cv-00881-GBW Document 9 Filed 09/16/21 Page 2 of 4




       Thereafter, if the court finds that the allegations of poverty are untrue or
       that the action is frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 F. App’x 879, 884 (10th Cir. 2010) (unpublished) (quoting Ragan

v. Cox, 305 F.2d 58, 60 (10th Cir. 1962)). “[A]n application to proceed in forma pauperis

should be evaluated in light of the applicant's present financial status.” Scherer v.

Kansas, 263 F. App’x 667, 669 (10th Cir. 2008) (unpublished) (citing Holmes v. Hardy, 852

F.2d 151, 153 (5th Cir. 1988)). “The statute [allowing a litigant to proceed in forma

pauperis] was intended for the benefit of those too poor to pay or give security for

costs....” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that

one cannot because of his poverty pay or give security for the costs and still be able to

provide himself and dependents with the necessities of life.” Id. at 339 (internal

quotation marks and ellipsis omitted).

       Plaintiff signed an affidavit declaring that he is unable to pay the costs of these

proceedings and stated: (i) his average monthly income amount during the past 12

months was $730.00; (ii) his monthly expenses total $535.00; (iii) he has no cash and

$300.00 in a bank account; and (iv) he has been paying legal costs with other lawsuits.

The Court grants Plaintiff’s Application because he signed an affidavit declaring that he

is unable to pay the costs of these proceedings and because of his low monthly income.

The Complaint

       Plaintiff's 88-page Complaint states:
                                               2
          Case 2:21-cv-00881-GBW Document 9 Filed 09/16/21 Page 3 of 4




       The Federal Communications Commission is guilty of: accomplice to
       genocide liability, accomplice to murder in the 1st degree, complicity in
       genocide, discrimination, racism, spiritually abusing me, physically
       abusing me, & psychologically abusing me. Their actions include & are not
       limited to: inflicting on my mental health, contributing to the spread of
       COVID-19, physically endangering my life, inciting suicide, &
       sacrilegiously inflicting on my religion.

       ....

       The Federal Communications Commission (FCC) is guilty of imposing on
       [sic] restrictions set by worldwide (WHO) health organizations, in order to
       prevent the illness COVID-19 from continuing to spread, (of [sic] which is
       one of the largest US [sic] tragedies in terms of number of casualties taken
       so far), suicide and/or death is being glamorized to the extent made to seem
       permissive, prostitution is being glorified, sex is being publicly promoted
       to children without proper advisories, white supremacy is being instilled,
       ethnic diversity is being abused and/or neglected, infidelity is viewed
       and/or portrayed as acceptable, exposure is highly excused, heavy drug use
       is highlighted almost as acceptable and satanism is being promoted as a
       righteous way of life!!!!!

Doc. 1 at 2, 7. Other allegations describe people attending sporting events without

masks, a commercial for a health insurance provider in California in which "a child is

seen prominently blowing out birthday candles which is a total infraction on the idea of

avoiding breathing on another and/or a person's food," and other examples of the issues

raised in the second paragraph quoted above. Id. at 15; see also id. at 10–13.

       The Complaint should be dismissed for failure to state a claim upon which relief

can be granted. Allegations that Plaintiff has been "betrayed" and is "disgusted," see

generally id., by what Defendant allows to be broadcast, without more, are insufficient to

state a claim. “[T]o state a claim in federal court, a complaint must explain what each


                                             3
         Case 2:21-cv-00881-GBW Document 9 Filed 09/16/21 Page 4 of 4




defendant did to him or her; when the defendant did it; how the defendant’s action

harmed him or her; and, what specific legal right the plaintiff believes the defendant

violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all

process, and perform all duties in [proceedings in forma pauperis].” 28 U.S.C. § 1915(d).

The Court will not order service at this time because the Complaint fails to state a claim

upon which relief may be granted. The Court will order service if Plaintiff files an

amended complaint that states a claim over which the Court has subject-matter

jurisdiction.

       IT IS ORDERED that: (i) Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs (doc. 4), filed September 7, 2021, is GRANTED; and (ii)

Plaintiff shall, within twenty-one (21) days of entry of this Order, file an amended

complaint. Failure to timely file an amended complaint may result in dismissal of this

case. Plaintiff's amended complaint shall not exceed 25 pages double-spaced.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             4
